EXHIBIT3.3 BY-LAWS OF MERCANTILE BANCORP, INC. (A Delaware Corporation) Restated and Adopted June 16, 2009 as Amended March 25, 2011 BY-LAWS OF MERCANTILE BANCORP, INC. (ADelaware Corporation) Restated and Adopted June 16, 2009 as Amended March 25, 2011 ARTICLE I Offices and Records ARTICLE II Corporate Seal ARTICLE III Shareholders ARTICLE IV Directors ARTICLE V Officers ARTICLE VI Shares of Stock ARTICLE VII Indemnification ARTICLE VIII General Provisions ARTICLE I Offices and Records Section 1. Registered Office and Registered Agent. The location of the registered office and the name of the registered agent of the Corporation in the State of Delaware shall be determined from time to time by the Board of Directors and shall be on file in the appropriate office of the State of Delaware pursuant to applicable provisions of law. Section 2. Corporate Offices. The Corporation may have such corporate offices, anywhere within and without the State of Delaware as the Board of Directors from time to time may appoint, or the business of the Corporation may require. The “principal place of business” or “principal business” or “executive office or offices” of the Corporation may be fixed and so designated from time to time by the Board of Directors, but the location or residence of the Corporation in Delaware shall be deemed for all purposes to be in the county in which its registered office in Delaware is maintained. Section 3. Records. The Corporation shall keep at its registered office in Delaware, at its principal place of business, or at the office of its transfer agent, original or duplicate books in which shall be recorded the number of its shares subscribed, the names of the owners of its shares, the numbers owned of record by them respectively, the amount of shares paid, and by whom, the transfer of said shares with the date of transfer, the amount of its assets and liabilities, and the names and places of residence of its officers, and from time to time such other or additional records, statements, lists, and information as may be required by law, including the shareholder lists mentioned in these By-laws. Section 4. Inspection of Records. A shareholder, if such shareholder is entitled to and demands to inspect the records of the Corporation pursuant to any statutory or other legal right, shall be privileged to inspect such records only during the usual and customary hours of business and in such manner as will not unduly interfere with the regular conduct of the business of the Corporation. In order to exercise this right of examination, a shareholder must make written demand upon the Corporation, stating with particularity the records sought to be examined and the purpose therefor. A shareholder may delegate this right of inspection to such shareholder’s representative on the condition that, if the representative is not an attorney, the shareholder and representative agree with the Corporation to furnish to the Corporation, promptly as completed or made, a true and correct copy of each report with respect to such inspection made by such representative. No shareholder shall use or permit to be used or acquiesce in the use by others of any information so obtained, to the detriment competitively of the Corporation, nor shall any shareholder furnish or permit to be furnished any information so obtained to any competitor or prospective competitor of the Corporation. By-Laws of Mercantile Bancorp, Inc. Restated and Adopted June 16, 2009
